Citation Nr: 0721698	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-37 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residual 
conditions of a back injury, now rated as 40 percent 
disabling. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to March 
1972.  The veteran also served in the Florida National Guard 
with active duty for training from May 16, 1981, to May 30, 
1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for a back disability and that denied 
service connection for post-traumatic stress disorder. 

In February 2005, the RO granted an increased rating for a 
back disability, now rated as 40 percent disabling, effective 
December 29, 2004.  


FINDINGS OF FACT

1.  Prior to December 2004, the veteran's residual conditions 
of a back injury were manifested by chronic pain and moderate 
limitation of motion including lateral motion.  Degenerative 
joint disease was diagnosed and confirmed by X-ray.  

2.  Starting in December 2004, the veteran's residual 
conditions of a back injury were manifested by a limitation 
of forward flexion of the thoracolumbar spine of less than 30 
degrees with chronic and radiating pain.  

3.  The veteran was not in combat.  The veteran has a 
diagnosed mental disorder; however, the occurrence of 
stressful events in service has not been verified.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent, but 
not greater, from August 17, 2001, to December 29, 2004 have 
been met.  The criteria for an increased rating greater than 
40 percent thereafter have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (200); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, DCs 
5236, 5237, 5239, 5243 (2006).

2.  The criteria for service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001, October 
2002, and May 2006; rating decisions in May 2002, March 2003, 
and February 2005; and a July 2004 statement of the case.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations and provided on-going 
treatment.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran served as an aircraft hydraulic maintenance 
technician in Army units including service in the Republic of 
Vietnam from November 1970 to November 1971.  He contends 
that his back disability is more severe, and he seeks a 
higher rating.  He also contends that he has PTSD that is 
related to traumatic events that he experienced in Vietnam.  

Residual Conditions of a Back Injury 

The RO received the veteran's claim for an increased rating 
for the residual conditions of a back injury on August 17, 
2001. 

The regulations for rating disabilities of the spine were 
twice revised during the pendency of this appeal, effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  Amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply the prior regulation to rate the 
veteran's disability for periods preceding and following the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1, 4.3, 4.7; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.   Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Evaluating 
the disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted if there were 
muscle spasms on extreme forward bending or loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space.  A 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2001).

Under those pre-September 2003 regulations, ratings were also 
available for limitation of lumbar spine motion:  10 percent 
if slight; 20 percent if moderate; and 40 percent if severe.  
38 C.F.R. § 4.71a, DC 5292 (2001).  

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent if symptoms were moderate with 
recurring attacks, and 40 percent for severe symptoms, with 
recurring attacks and with intermittent relief.  A 60 percent 
rating was warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2001).

Effective September 23, 2002, intervertebral disc syndrome 
was rated under a formula based on incapacitating episodes, 
discussed in more detail below.  38 C.F.R. § 4.71a, DC 5293 
(2003). 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (DC 5243) permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2006).  There 
are no medical records that show incapacitating episodes that 
required treatment and bed rest ordered by a physician.  
Therefore, these criteria are not applicable. 

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows:  a 
20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal contour such as 
scoliosis.  A 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
This rating formula applies to lumbosacral strain, 
spondylolisthesis, sacroiliac injury and weakness, and 
spondylolisthesis and instability.  It may be applied to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, DC 
5236, 5237, 5239, 5243 (2006).

Normal ranges of motion for the lumbar spine are 90 degrees 
flexion, and 30 degrees extension, lateral flexion, and 
rotation.  38 C.F.R. § 4.71a, Plate V (2006). 

The schedule also requires the evaluation of any associated 
objective neurological abnormalities separately under the 
appropriate diagnostic code.  38 C.F.R. § 4.71, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).   

Florida National Guard records showed that the veteran 
sustained injuries to his lower back in a military motor 
vehicle accident while on active duty for training in May 
1981.  The accident was in the line of duty.  The date of 
this accident was frequently misstated in subsequent medical 
records.  The veteran was initially treated for muscle 
strain.  However, X-rays showed spondylolisthesis at L5-S1, 
spina bifida oculta, and mild lumbar scoliosis.  In July 
1981, a private physician noted that the veteran continued to 
experience low back pain with some radiation of pain to the 
upper legs.  No limitations of motion or significant nerve 
root problems were noted, and there was no injury to the 
cervical spine. 

In January 2001, a private chiropractor noted that the 
veteran sustained neck and lower back injuries in a civilian 
motor vehicle accident five days earlier.  The chiropractor 
noted numerous findings related to the cervical spine.  She 
also noted limitation of motion of the lumbar spine due to 
pain and muscle spasms.  Flexion was 20 degrees, and left-
right rotation was 20 degrees and 10 degrees respectively.  
She noted a positive Goldthwait's test on the right side 
producing moderate pain and positive Kemps and Soto Hall 
tests.  Knee jerks were absent but ankle jerks were normal.  
X-rays of the lumbar spine showed narrowing of disc spaces in 
two locations, subluxation at L5, spondylolisthesis, and 
lumbar lordosis.  The chiropractor did not note a review of 
the claims file or any previous medical records.  However, 
she stated that the veteran's current condition was due to 
the recent injury and that there was no contribution from 
previously reported conditions.  On the other hand, she also 
stated that his treatment progress was being compromised by 
previous conditions but that he should achieve symptomatic 
relief and maximum improvement in 90 days. 

In February 2002, a VA examiner noted the veteran's reports 
of leg numbness and the use of a back brace.  The examiner 
noted no muscle spasms.  Range of motion was measured as 40 
degrees flexion, 20 degrees extension, 30 and 20 degrees 
lateral motion, and 20 and 25 degrees rotation.  The extent 
of movement and repetition was limited by pain.  X-rays 
showed scoliosis and spina bifida but vertebral heights, 
alignment, and spacing were unremarkable.  In September 2002, 
a VA primary care physician noted that the veteran was 
continuing to work as a painter but had been prescribed 
morphine for back pain. 

In December 2002, a VA examiner noted a review of the claims 
file.  He noted the veteran's reports of continued low back 
pain and leg numbness.  The veteran used a back brace and 
occasionally a cane for support.  He was able to operate an 
automobile except during pain exacerbations.  His employment 
status was not noted.  Range of motion was measured as 40 
degrees flexion, 20 degrees extension, 15 degrees bilateral 
motion, and 25 degrees bilateral rotation, all limited by 
pain. The examiner noted the results of a June 2002 magnetic 
resonance image that showed partial disc desiccation with 
loss of disc height and a small spur at L4-5, and bilateral 
spondylolysis and spondylolisthesis with ganglia compression 
at L5.  

In February 2003, a VA examiner noted a review of the claims 
file and a continuation of symptoms of constant back pain and 
the use of morphine.  The veteran reported that he was able 
to work two weekends a month as a carpenter but that he was 
no longer able to drive an automobile.  He had difficulty 
walking extended distances and experienced dizziness and 
imbalance due to knee weakness.  The pain radiated to his 
legs, and he experienced a "pins and needles" feeling in 
his lower extremities.  The examiner noted that motion was 
limited to 5 degrees in all planes but that the veteran was 
able to lie on an examining table without difficulty.  Foot 
and ankle motion displayed volitional weakness and normal pin 
sensation.  Knee jerks were absent but ankle jerks were 
normal.  The examiner stated that because the records showed 
the veteran's back pain was stable from 1995 up to the 
accident in 2001, his current symptoms were related to that 
accident and not to the injury in 1981.  

In May 2002, October 2002, and August 2003, VA providers 
noted that that the veteran was able to ride a motorcycle.  

In December 2004, a VA examiner noted a review of the claims 
file and electronic medical records.  He noted the veteran's 
continued reports of severe pain radiating to his lower 
extremities and use of morphine as well as three emergency 
room visits and two epidural injections for pain in the 
previous year.  Clinical records of this treatment are not in 
the file.  The veteran no longer worked as a carpenter or 
painter but operated an automobile except during pain 
exacerbations.   The examiner noted that the veteran did not 
appear to be in acute distress despite a description of pain 
as 10 on a scale of 1 to 10.  Range of motion was 20 degrees 
flexion, zero degrees extension, 15 degrees bilateral lateral 
flexion, and 20 degrees rotation, all limited by pain.  
Repetition was not attempted due to pain. The examiner 
reviewed X-rays from February 2002 and the magnetic resonance 
images from June 2002 as well as concurrent X-rays.  He 
diagnosed degenerative disc disease at L4-5 and L5-S1, 
retrolisthesis at L5, compression of ganglia at L5, and disc 
desiccation and a spur at L4-5.  

Although records show that spinal surgery has been considered 
by several providers, none has been performed. 

The Board concludes that an increased rating for the 
residuals of a 1981 back injury of 20 percent, but not 
greater, is warranted from the date of claim to December 29, 
2004, but that an increased rating greater than 40 percent is 
not warranted thereafter.  

The Board notes that the veteran experienced low back pain, 
radiating to the upper legs, following his injury in 1981.  
However, there was no evidence of nerve involvement in the 
lower legs and no record of follow-up examination or 
treatment for nearly 20 years.  Therefore, the Board will not 
apply rating criteria for neurological deficits of the lower 
legs since these symptoms were not present until after the 
intercurrent accident in 2001 and have been attributed by 
medical evidence to the intercurrent accident.  However, the 
Board recognizes that degenerative disc disease diagnosed 
prior to 2001 could reasonably contribute to the veteran's 
current pain and limitation of motion.  The Board will 
cautiously consider the entire medical history related to 
these symptoms.   

The chiropractor in 2001 stated that the veteran's symptoms 
at the time of her examination were related to a recent 
accident and not to the accident in 1981.  The Board will not 
assess the veteran's disability using her report since she 
specifically commented on the exacerbating effects of the 
intercurrent injury.  However, examiners in February 2002 and 
December 2002 noted limitations of motion including lateral 
motion and levels of pain that were best categorized as 
moderate.  Therefore, under the old criteria, a 20 percent 
rating is warranted from the date of claim until examination 
on December 29, 2004.  

A higher rating was not warranted because the limitation of 
motion was not severe.  Limitation of forward bending and 
disc space narrowing were present but were not marked.  The 
veteran appeared to be able to ride a motorcycle.  The Board 
places little probative value on the February 2003 examiner's 
measurements of 5 degrees in all planes because he also noted 
that the veteran was able to lie down without difficulty.  
Furthermore, those measurements were found to be an acute 
condition attributable to the intercurrent motor vehicle 
accident rather than to the service-connected disability.  
Later measurements in December 2004 were less restrictive and 
were in combination with reports of increased pain, use of 
medication, and interference in activity.

The Board further concludes that a rating greater than 40 
percent is not warranted effective December 29, 2004.  Under 
the new criteria, forward flexion of the thoracolumbar spine 
was less than 30 degrees with radiating pain.  A higher 
rating is not warranted because there was no evidence of 
ankylosis or of any pronounced intervertebral disc syndrome 
with absent ankle jerk.  The veteran's ankle jerk was 
consistently found to be present.  It does not appear from 
the medical evidence that any neurological findings 
attributable to a diseased disc resulted in pronounced 
intervertebral disc syndrome with only intermittent relief.  
The activities that the veteran was reported capable of 
performing tend to show that more than intermittent relief 
was experienced.  Although the Board acknowledges the 
veteran's reports of severe pain and use of morphine, 
physicians have made clinical comments relating to more 
mobility and somewhat less acute distress than the veteran 
described.  As previously noted, there was no evidence of 
incapacitating episodes that required best rest and treatment 
ordered by a physician and no recommendations for surgery.  
The Board also remains mindful of the contribution of the 
intercurrent injuries in 2001 that are not service connected. 

Referral for consideration of an extraschedular evaluation is 
not warranted because the condition is not as exceptional or 
unusual as to render the regular schedule standards 
impractical.  The veteran is not able to perform physically 
demanding employment as a carpenter or painter, but is able 
to operate an automobile.  There is no evidence that he is 
unable to perform more sedentary substantially gainful 
occupation outside the home.  38 C.F.R. § 3.321.    

The weight of the credible evidence demonstrates that the 
veteran's residual conditions of a back injury warranted an 
increased rating of 20 percent, but not greater, from August 
17, 2001, to December 29, 2004, and that rating is hereby 
granted.  However, the evidence does not show that the 
veteran's residuals of a back injury warranted a rating 
greater than 40 percent thereafter.  As the preponderance of 
the evidence is against that claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim for a rating greater than 40 percent as of December 
29, 2004.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Post-traumatic Stress Disorder

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247 (1999); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Such determination is based on an analysis 
of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125; Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
the veteran did engage in combat, but that the alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other probative evidence supporting his 
allegations.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran served in the Army's 610th Transportation Company 
in Danang, Republic of Vietnam, from November 1970 to 
November 1971.  The Company reassembled, tested, issued, and 
repaired Army aircraft.  Service personnel records show that 
the veteran did not receive any combat awards or badges.  The 
veteran performed satisfactory service in the Florida 
National Guard until retirement in 1997.  Service medical 
records are silent for any symptoms, treatment, or diagnosis 
of any mental disorder.

VA and private treatment records through January 2002, 
including frequent reports from a primary care physician from 
February 2000 to May 2001, show no symptoms of a mental 
disorder.  

VA treatment records show that a VA psychiatrist examined the 
veteran in January 2002 and diagnosed PTSD and depression.  
He prescribed medication and a therapy program, but detailed 
clinical records of this examination are not in the file.   
In March 2002, another VA psychiatrist diagnosed PTSD with 
severe depression.  She noted the veteran's reports of 
nightmares and flashbacks triggered by loud noises and the 
sight of heavy vegetation.  The veteran also exhibited 
irritability and withdrawal from interaction with others 
except with a domestic partner, later his wife.  He had 
auditory and visual hallucinations, intrusive thoughts, hyper 
vigilance, and hyper startle reaction.  The psychiatrist 
listed every symptom of PTSD in DSM-IV as being "evident" 
except for restricted range of affect, sense of a 
foreshortened future, and the ability to recall important 
aspects of the trauma. 

In treatment sessions in April, May, July, August, and 
October 2002, the veteran described the several traumatic 
events.  He stated that while on guard duty he had to engage 
enemy soldiers with small arms fire when they tried to 
penetrate the perimeter.  He stated that he saw many dead 
soldiers.  A friend of his was killed but the veteran could 
not remember his name or date of death.  On one occasion he 
was pinned down with another soldier for eight hours by 
rocket and mortar fire at his base.  He later described a 
similar event where his friend was intoxicated and had to be 
helped to a safe location during an attack.  The friend later 
discharged his own weapon inside the veteran's bunker.  The 
veteran also stated that he was required to assist in the 
recovery of damaged helicopters.  However, he did not discuss 
specific events and personnel records did not show him 
qualified as an aircrewman. 

In October 2002, the RO provided the veteran a questionnaire 
for him to specifically identify the names, places, and dates 
of specific stressful events.  No response was received.  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Board concludes that service connection for PTSD is not 
warranted.  The Board finds that the veteran is not shown by 
the service records to have engaged in combat with enemy 
during service.  The veteran received no combat awards and 
was not in a combat occupation.  Although it is reasonable 
that maintenance personnel might have been assigned guard 
duty and that major bases did occasionally come under 
indirect fire, personnel records showed that his occupation, 
duties, and duty location at a large coastal aircraft 
assembly and maintenance facility did not involve regular 
combat missions.  Therefore, verification of stressful events 
is required.  The veteran has not provided information 
regarding specific events, dates, or people necessary to 
obtain verification records.  The veteran provided general 
statements regarding inservice events the he felt were 
causative of PTSD.  However, he did not supply dates, names, 
or locations with sufficient specificity for a search of 
service department records to be undertaken to verify the 
occurrence of those events.

The Board also notes that the diagnosis of PTSD was based on 
stressors recorded exclusively from the veteran's subjective 
reports.  Medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  No mental health provider noted a 
review of the service medical or personnel records or 
commented on the veterans 27 years of satisfactory, symptom-
free active and reserve service.  On one occasion in April 
2006, a mental health provider noted that the veteran's 
physical limitations also had an impact on his social and 
occupational relationships.  However, no provider discussed 
the impact of these limitations on the veteran's mental 
health conditions that included severe depression.  

Regrettably, without objective verification of any claimed 
inservice stressors, the weight of the credible evidence 
demonstrates that the veteran's current mental disorder first 
manifested years after service and is not related to his 
active service or any incident therein.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased rating not greater than 20 percent for the 
residual conditions of a back injury is granted, effective 
from August 17, 2001 to December 29, 2004.  An increased 
rating greater than 40 percent thereafter is denied. 

Service connection for post-traumatic stress disorder is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


